Citation Nr: 0006041	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-32 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Basic eligibility for non-service connected pension 
benefits.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant requested and was 
scheduled for a hearing before a Member of the Board at the 
Board in Washington, D.C. on February 22, 2000.  The 
appellant did not appear at the hearing.  


FINDINGS OF FACT

1.  The appellant did not serve on active duty.

2.  The appellant had ACDUTRA from September 1976 to 
September 1977.

3.  The appellant did not have active service.

4.  The Board denied service connection for schizophrenia in 
November 1986 and for an acquired psychiatric disorder in 
March 1989.

5.  The appellant has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for an acquired psychiatric disorder to 
include schizophrenia. 

6.  The evidence submitted in support of the appellant's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder to include schizophrenia 
disorder is cumulative.



CONCLUSIONS OF LAW

1.  The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits. 38 
U.S.C.A. §§ 1521(a), (j), 5107 (West 1991); 38 C.F.R. §§ 3.2, 
3.3 (1999).

2.  The appellant has not established by a preponderance of 
the evidence that he had active service.  38 U.S.C.A. 
§ 101(24) (West 1991).

3.  The March 1989 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999). 

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[U]nless a claimant first carries the initial burden of 
establishing status as a veteran or veteran status for the 
person upon whose military service the desired benefits are 
predicated, the laws administered by the Secretary [of 
Veterans' Affairs] and the resources of the VA are not 
applicable or available."  Laruan v. West, 11 Vet. App. 80, 
85 (1998).  As to establishing the status of a veteran, the 
appellant must establish such by a preponderance of the 
evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  In order to establish basic eligibility for veterans 
benefits based upon his ACDUTRA, the appellant first has to 
establish by a preponderance of the evidence that he was 
disabled from an injury or disease incurred or aggravated in 
the line of duty.  See Laruan, 11 Vet. App. at 84-86; Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

I.  Eligibility for nonservice-connected pension

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a) (West 1991).  The provisions of 38 
C.F.R. § 3.3 (1999), in pertinent part, clarify that:

(a) Pension for veterans-

(3) Improved pension; Pub. L. 95-588 (92 Stat. 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice- 
connected disability or age. The qualifying periods of war 
for this benefit are the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War. Payments are made monthly unless the amount 
of the annual benefit is less than 4 percent of the maximum 
annual rate payable to a veteran under 38 U.S.C.A. 1521(b), 
in which case payments may be made less frequently than 
monthly.  Basic entitlement exists if a veteran: (i) Served 
in the active military, naval or air service for 90 days or 
more during a period of war (38 U.S.C.A. 1521(j)); or (ii) 
Served in the active military, naval or air service during a 
period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability (38 U.S.C.A. 1521(j)); 
or (iii) Served in the active military, naval or air service 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war (38 U.S.C.A. 1521(j)); 
or (iv) Served in the active military, naval or air service 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C.A. 1521(j)); and (v) Is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct; and (vi) Meets the net 
worth requirements under § 3.274 and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in § 3.23.  38 C.F.R. § 3.3 (1999).

The appellant served on ACDUTRA from September 1976 to 
January 1977.  This was not during a time of war.  Therefore, 
the Board finds that the appellant does not meet the basic 
eligibility requirements for a permanent and total disability 
rating for pension purposes.  38 U.S.C.A. § 1521(a) (West 
1991); 38 C.F.R. § 3.3 (1999).

In reviewing a comparable factual scenario, the U. S. Court 
of Appeals for Veterans Claims has held that where the law 
and not the evidence is dispositive of an claimant's claim, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for nonservice-connected pension is denied.


II.  Psychiatric disorder

At the outset, the Board notes that because of apparent 
disagreement at the Court, the Board denies this claim on 
three bases.  One, the appellant is not a veteran.  Two, the 
appellant has not submitted new and material evidence to 
reopen the claim.  Three, there is no new factual basis.

First, the Board observes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 101(24) (West 1991).  In 
order to establish basic eligibility for veterans benefits 
based upon his ACDUTRA, the claimant first has to establish 
by a preponderance of the evidence that he was disabled from 
a disease or injury incurred or aggravated in the line of 
duty.  See Laruan, 11 Vet. App. at 84-86; Paulson, 7 Vet. 
App. at 470.   In the instant case, as the Board has noted in 
previous decisions, the appellant's service medical records 
do not reflect complaints, findings, or diagnoses of a 
psychiatric illness during his period of ACDUTRA.  
Accordingly, since the appellant's acquired psychiatric 
disorder to include schizophrenia was not incurred during a 
period of ACDUTRA, service connection for an acquired 
psychiatric disorder to include schizophrenia is not 
warranted.  Therefore, he did not have active service and is 
not a veteran. 

It must be noted that service connection for schizophrenia 
would not be warranted if diagnosed during a period of 
inactive duty for training since schizophrenia is a disease, 
and not an injury.  See 38 U.S.C.A. § 101(24).  

Based on review of the evidence of record, the appellant has 
failed to show by a preponderance of the evidence that he is 
a "veteran" entitled to VA benefits.  See Lauren, supra.

Secondly, the Board notes that the appellant contends that 
new and material evidence has been submitted since the 
November 1986 and March 1989 decisions by the Board. 

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court), when determining whether 
the evidence is new and material, the VA must conduct a 
three-step test: first, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); second, if new and 
material evidence has been presented, it must be determined 
if the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

At the time of the previous Board decisions, the evidence 
included the appellant's DD 214, his claim, service medical 
records, his statements, and private and VA medical evidence.  
There was evidence of a current psychiatric disorder and the 
appellant asserted that it developed during service.  
However, it was noted that there was no evidence of a 
psychiatric illness during the appellant's period of ACDUTRA, 
and no showing of a nexus between the appellant's psychiatric 
disorder to include schizophrenia and his ACDUTRA.  These 
decisions were final.

Pertinent evidence submitted or associated with the claims 
file since the March 1989 denial consists a February 1995 
private medical statement indicating that the appellant is 
receiving treatment for a psychiatric disorder, the 
appellant's statements, a support statement from a family 
member, and a September 1996 VA examination report.  The 
February 1995 private medical statement and the appellant's 
statements are duplicative of information that was of record 
at the time of the March 1989 Board decision.  The September 
1996 VA examination report show a diagnosis of history of 
paranoid schizophrenia.  

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  While the veteran is certainly capable 
of providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new.  

The Board finds that the appellant's testimony and the VA 
medical examination are all cumulative of that which was 
before the Board at the time of the March 1989 decision.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the March 1989 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1989 Board decision, the records established that the 
appellant had a current diagnosis of schizophrenia.  Evidence 
that confirms a previously established fact is cumulative. 
The service medical records during the appellant's period of 
ACDUTRA do not indicate that he was diagnosed with a 
psychiatric illness to include schizophrenia.  Moreover, 
there was a lack of accepted evidence of continuity of 
symptomatology since service or a nexus to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the appellant 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
an acquired psychiatric illness to include schizophrenia.

Because of the reasons stated above, the appellant has not 
submitted a new factual basis to reconsider the prior 
decision.   D'Amico v. West, 12 Vet. App. 357 (1999)



ORDER

Basic eligibility for nonservice-connected pension purposes 
is denied.  The appellant's petition to reopen his claim for 
service connection for an acquired psychiatric illness to 
include schizophrenia is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

